DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-27) in the reply filed on 28 September 2022 is acknowledged.

Status of Claims
Claims 1-27 are pending and under consideration for patentability; claims 28-40 have been cancelled.

Information Disclosure Statement
The Information Disclosure Statements submitted on 31 August 2020, 22 February 2021, 30 August 2021, 16 December 2021, 04 April 2022, 18 May 2022, and 28 September 2022 (2) have been acknowledged and considered by the Examiner. 
Applicant should note that the large number of references in the attached IDS have been considered by the Examiner in the same manner as other documents in Office search files are considered while conducting a search of prior art.  See MPEP 609.05(b).  Applicant is requested to direct the Examiner to any references in the IDS which may be of particular relevance to the presently claimed invention in response to this Office Action.


	Claim Objections
Claim 25 is objected to because of the following informality. 
Claim 25 contains a minor typographical/grammatical error.
Claim 25, line 4: Applicant is advised to change “a user” to “the user”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 13-19, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Osoegawa (US 2017/0347893 A1) in view of Lewis et al. (US 2017/0045170 A1).
Regarding claims 1 and 13, Osoegawa describes a blood pressure monitor 10 configured to removably mount to a blood pressure cuff 20 in a substantially symmetrical position with respect to a width of the blood pressure cuff (figures 1, 2a), the blood pressure cuff configured to be mounted in a first orientation when worn on a right arm ([0115]) and a second orientation when worn on a left arm ([0023]), the second orientation being the reverse of the first orientation ([0081], [0115]), the blood pressure monitor configured to be in fluid communication with the blood pressure cuff regardless of whether the blood pressure cuff is mounted in the first or second orientation ([0091], via communications hole 11o, for example), said blood pressure monitor comprising
a housing comprising an interior (figure 1, housing or cover of blood pressure monitor 10; [0079]: “a main body 10 in which an element for blood pressure measurement is installed,” thereby inherently disclosing an interior portion of the main body for housing the measurement element)
a port configured to enable fluid communication between the interior of the housing and a fluid passage ([0091])
Regarding claims 1 and 13, Osoegawa does not explicitly disclose 
a first port configured to
receive and secure to a first prong of the blood pressure cuff when the blood pressure cuff is mounted in the first orientation
receive and secure to a second prong of the blood pressure cuff when the blood pressure cuff is mounted in the second orientation
a second port configured to
receive and secure to the second prong of the blood pressure cuff when the blood pressure cuff is mounted in the first orientation
receive and secure to the first prong of the blood pressure cuff when the blood pressure cuff is mounted in the second orientation
Osoegawa does, however, describe an embodiment in which the blood pressure monitor is attached to the upper arm, resulting in the blood pressure monitor 10 and the cuff 20 being connected by an elongated flexible tube ([0159]).  Under the such a configuration, the Examiner respectfully submits that a connector would be advantageous, in order to link the blood pressure monitor and the cuff using the flexible tube.  Lewis describes such a connector for use with the elongated flexible tubes of blood pressure monitors ([0006], [0008]).  Lewis also describes first and second ports (104(1) and 104(2), for example) configured to receive and secure first and second prongs (144(1) and 144(2), for example) of the connector.  Lewis further describes ports (104(3) and 104(4)) and prongs (154(1) and 154(2)) on the opposite side of the connector as well (please see accompanying description in paragraph [0039]).  Lewis further describes that the ports and prongs allow for fluid communication between fluid passages of the different components that are being connected ([0071], describing an analogous embodiment in figures 16 and 17).  As Lewis describes ports, prongs, and connectors for use with blood pressure monitors, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate these elements into the blood pressure monitor described by Osoegawa, for example resulting in “a first port configured to receive and secure to a first prong of the blood pressure cuff when the blood pressure cuff is mounted in the first orientation and receive and secure to a second prong of the blood pressure cuff when the blood pressure cuff is mounted in the second orientation” and “a second port configured to receive and secure to the second prong of the blood pressure cuff when the blood pressure cuff is mounted in the first orientation and receive and secure to the first prong of the blood pressure cuff when the blood pressure cuff is mounted in the second orientation” as recited, as doing so advantageously allows the resulting blood pressure monitor to be easily switched between the two different orientations when the user switches the arm that is being used for the blood pressure measurements.  Stated in another way, reorienting the blood pressure monitor allows it to be easily seen when used with the cuff on either the right or the left arm.  Such a modification also advantageously allows the blood pressure monitor to be easily detached and serviced when needed.  
Regarding claims 2 and 14, Lewis further describes wherein the first and second ports are positioned along a bottom surface of the housing (figure 1).
Regarding claims 3 and 15, Lewis further describes wherein the first and second ports are spaced apart and aligned with one another (figure 1).
Regarding claims 4 and 16, Lewis further describes wherein the first and second ports extend from the bottom surface into the interior of the housing (figure 1).
Regarding claims 5 and 17, Osoegawa further describes wherein the blood pressure cuff comprises a bladder in fluid communication with the fluid passages ([0045] - [0048]), and Lewis describes the use of prongs on a connector for the blood pressure cuff (figure 1).
Regarding claims 6 and 18, Osoegawa further describes wherein the housing is configured to inflate and deflate the bladder of the blood pressure cuff ([0091]). 
Regarding claims 7 and 19, Osoegawa further describes wherein the housing is configured to inflate the bladder by moving air through a port through a fluid passage and further configured to deflate the bladder by allowing air from the bladder to flow through a port into the interior of the housing (figure 14 and [0116], using the pump 32, valve 33, and air tube 39 as described). 
Regarding claim 25, Osoegawa further describes wherein, when the blood pressure cuff is mounted in the first orientation, the blood pressure cuff is secured to a right arm of a user ([0115]), and wherein, when the blood pressure cuff is mounted in the second orientation, the blood pressure cuff is secured to the left arm of a user ([0023]).
Regarding claim 26, Osoegawa further describes wherein the second orientation is the reverse of the first orientation ([0081], [0115]).
Regarding claim 27, Osoegawa further describes wherein the blood pressure monitor is configured to be in fluid communication with a bladder of the blood pressure cuff via a fluid passage ([0045] - [0048]), regardless of whether the blood pressure cuff is mounted in the first or second orientation ([0091], via communications hole 11o, for example),

Claims 8, 9, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Osoegawa in view of Lewis, further in view of Ganske et al. (US 2017/0273695 A1).
Regarding claims 8 and 20, Osoegawa in view of Lewis suggests the blood pressure monitor of claim 1 and claim 13.  Osoegawa further describes a valve positioned within the interior of the housing proximate to the port, wherein the valve can be switched between a first, open, position and a second, closed, position ([0120] - [0122]).  Neither Osoegawa nor Lewis explicitly disclose wherein, when the first or second prong is secured within the first port, the valve is in a first position, and wherein, when the neither of the first and second prong is secured within the first port, the valve is in a second position. However, Ganske also describes a blood pressure monitor ([0009]), including wherein, when a prong is secured within a port, a valve is in a first position and when no prong is secured within the port, the valve is in a second position ([0052], valve 30 opens and provides air to bladder 8 only when connected to outlet 48 of controller 8 through structure 33, analogous to a prong being inserted into a port, of the controller attachment section 6).  As Ganske also describes blood pressure monitoring and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a valve that opens upon the prongs being connected to the ports, similar to the embodiments described by Ganske, when using the monitor described by Osoegawa and Lewis, as doing so advantageously allows the resulting device to reliably inflate the bladder only when the monitor is properly connected to the cuff.  
Regarding claims 9 and 21, Osoegawa further describes wherein when the valve is in the first position, a flow path through the port is open and wherein, when the valve is in the second position, the flow path through the first port is closed ([0120] - [0122]).

Allowable Subject Matter
Claims 10-12 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claims 10 and 22, the prior art of record does not disclose or suggest the limitation of “wherein, when the first prong is received and secured within the second port, fluid communication between the interior of the housing and the first fluid passage is inhibited.”  Although the prior art describes that prongs or other similar structures may be used to mechanically open a valve (please see Ganske, [0052], for example), the prior art of record does not describe wherein engagement of a prong within a port inhibits the valve from opening and thereby inhibits the fluid passage.  
Claims 11 and 12 depend from claim 10 and contain at least the same allowable subject matter as claim 10.  
Claims 23 and 24 depend from claim 22 and contain at least the same allowable subject matter as claim 22.  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792